EXHIBIT 2
                    SUPREME COURT OF NEW JERSEY



      It is ORDERED that effective March 1, 2014 and until further Order, Superior

Court Judge Ana C. Viscomi is hereby assigned to the Superior Court, Civil Division,

Middlesex County (Vicinage 8).   This will amend the 2013-2014 General Assignment

Order dated June 26, 2013.



                                                 /s/ Stuart Rabner

                                                 Chief Justice



Dated: February 10, 2014
